DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1, 2, 5-7, and 56-66 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 08/03/2021 are acknowledged.  Claims under consideration in the instant office action are claims 1, 2, 5-7, and 56-66.
 Applicants' arguments, filed 08/03/2021, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Neuschwander-Tetri (Farnesoid X nuclear receptor ligand obeticholic acid for non-cirrhotic, non-alcoholic steatohepatitis (FLINT): a multicentre, randomised, placebo-controlled trial, Lancet, 2015, 385, pp. 956–965) in view of Yoshiji (Losartan, an angiotensin-II type 1 receptor blocker, attenuates the liver fibrosis development of non-alcoholic steatohepatitis in the rat, BMC  Research Notes, 2009, 2(70), pp. 1-3).
Rejection
Neuschwander-Tetri is drawn towards the use of obeticholic acid for the treatment of non-alcoholic steatohepatitis (see abstract).  Neuschwander-Tetri teaches that obeticholic acid improved centrally scored liver histology defined as a decrease in non-alcoholic fatty liver disease activity score by at least 2 points without worsening of fibrosis from baseline to the end of treatment, thus improving the histological features of non-alcoholic steatohepatitis (see abstract).
Harada does not teach an embodied combination of obeticholic acid with losartan wherein obeticholic acid and losartan are the only active ingredients.
Yoshiji is drawn towards the effects of losartan on non-alcoholic steatohepatitis (see abstract).  Yoshiji teaches that losartan significantly suppressed the CDAA induced liver fibrosis development in the Otsuka Long-Evans Tokushima fatty (OLETF) rats, which commonly have obesity, diabetes mellitus, and insulin resistance (right column, second paragraph, pg. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate a composition comprising a combination of obeticholic acid and losartan, since Neuschwander-Tetri and Yoshiji teach obeticholic acid and losartan, respectively, can be administered to treat non-alcoholic steatohepatitis, and it is prima facie obvious to combine components known for the same purpose for their combined additive effects, with a reasonable expectation of success absent evidence of criticality of the particular formulation.  Additionally, “[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Therefore, it would have been prima facie obvious to combine obeticholic acid and losartan in a composition cojointly in a formulation to treat NASH.
Response to Arguments
Applicant's arguments filed 08/03/2021 have been fully considered but they are not persuasive.
Applicant argues that the claimed invention has demonstrated unexpected results of synergism.  The Examiner respectfully disagrees since although Applicant has demonstrated the unexpected synergism of obeticholic acid and losartan, such results are not commensurate in scope with the claims, particularly the genus of ARB’s and the dosage or concentration of such agents.

Claims 57-66 are rejected under 35 U.S.C. 103 as being unpatentable over Neuschwander-Tetri (Farnesoid X nuclear receptor ligand obeticholic acid for non-cirrhotic, non-alcoholic steatohepatitis (FLINT): a multicentre, randomised, placebo-controlled trial, Lancet, 2015, 385, pp. 956–965) and Yoshiji (Losartan, an angiotensin-II type 1 receptor blocker, attenuates the liver fibrosis development of non-alcoholic steatohepatitis in the rat, BMC  Research Notes, 2009, 2(70), pp. 1-3) as applied to claims 1, 2, 5-7, and 56 above and further in view of Harada (WO 2014/142,364, as disclosed in IDS).
The teachings of Neuschwander-Tetri and Yoshiji are presented above.
Neuschwander-Tetri and Yoshiji do not teach a composition further comprising one or more pharmaceutically acceptable carriers or excipients.
Harada teaches compositions for the treatment of non-alcoholic steatohepatitis (NASH), which comprise eicosapentaenoic acid (EPA) (see abstract).  Harada teaches such compositions further comprising additional elements including bile acid derivatives, which are farnesoid X receptor (FXR) ligand, such as obeticholic acid (paragraph 00264), and preferably antihypertensives such as losartan (paragraph 00277).  Harada teaches such compositions further comprising pharmaceutically acceptable excipients (paragraph 00265).
It would have been obvious to one of ordinary skill in the art to formulate a composition further comprising one or more pharmaceutically acceptable carriers or excipients, as suggested by Harada, and produce the instant invention.
	One of ordinary skill in the art would have been motivated to do so since Neuschwander-Tetri and Yoshiji teach obeticholic acid and losartan, respectively, can be administered to treat non-alcoholic steatohepatitis.  Given that Harada teaches compositions that can comprise obeticholic acid and losartan can be formulated with pharmaceutically acceptable excipients (paragraph 00265), one of ordinary skill in the art would have been motivated to formulate such actives with pharmaceutically acceptable excipients, with a reasonable expectation of success absent evidence of criticality of the particular formulation.

Conclusion
Claims 1, 2, 5-7, and 56-66 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628    

/SAVITHA M RAO/Primary Examiner, Art Unit 1629